The payments of the mortgagor to the mortgagees were clearly made without any knowledge of the mortgagor that the bond and mortgage had been assigned. The case is utterly destitute of any evidence showing that the mortgagor had notice of the assignment of the bond and mortgage, or that he had any reason to believe that the same had been transferred to another person. He most manifestly acted in good faith in making the payments; and no circumstances *Page 80 
are proved to exist which demanded of him any greater degree of vigilance than was manifested or that created suspicion which should have put him upon inquiry. The assignments were not put on record, so as to give notice to the mortgagor. But even if such had been the case the mortgagor was entitled to protection under the statute, which provides that the recording of an assignment shall not, of itself, be deemed notice of the same to a mortgagor, so as to invalidate any payment made. (1 R.S., 763, § 41.) It is a well established rule that the assignee of a bond and mortgage, if he wishes to protect himself against bona fide
payments by the mortgagor to the mortgagee, must notify the mortgagor of the assignment. (Reed v. Marble, 10 Paige, 409;James v. More, 2 Cow., 258; N.Y. Life Ins. and T. Co. v.Smith, 2 Barb. Ch., 82.) The rule stated is a salutary one, and protects the rights of parties affected by an assignment from fraud or imposition. It is true, where actual notice is not given, if the circumstances under which the payments are made are such as to show constructive notice, the mortgagor may be chargeable with notice of the transfer.
The evidence discloses no facts which authorize the conclusion that the mortgagor, in any way, had notice or knowledge which should have induced him to forego the payments which he made. There was no suspicious circumstance within the rules, as to notice, which is established by the recording act, as well as upon equitable principles, which was sufficient to put him upon inquiry, or involved a question as to his good faith. The mortgagor was justified in making payment before the money was due; and this circumstance furnishes no ground for assuming that he was bound to make inquiry, or that he acted in bad faith. Nor is a want of good faith to be inferred because the bond and mortgage were not produced when the payments were made, and the payments indorsed thereon, nor any inquiries made in regard to the same. The possession of the securities is an important circumstance when the payment is made to the agent or attorney (2 Sandf. Ch. R., 325); but it is by no means controlling *Page 81 
when they are made to the mortgagee. In such a case a failure to produce the bond and mortgage was held to be insufficient, as a matter of law, to put the mortgagor upon inquiry. (Foster v.Beals, 21 N.Y., 247.) It is true that in the case cited there was a suggestion of a false reason to excuse their production; but this does not affect the principle; and, as was there said in the opinion, the true question is always one of good faith. Besides, there was evidence to show that George had possession of the bond and mortgage, and the judge found, with sufficient evidence to warrant the conclusion, that George had possession of the bond at the time of the payment.
The case of Brown v. Blydenburgh (7 N.Y., 141), and that ofKellogg v. Smith (26 id., 18), have no application to a case of payment, nor do any of the authorities cited sustain the position that mere non-production of the bond and mortgage, or a want of inquiry, under circumstances like those which are here presented, show bad faith. The observations the court made in the case last cited are also applicable to the non-production of the bond and mortgage when this mortgage was satisfied.
None of the exceptions to the refusal of the judge to find are well taken; nor was there any error in any of the findings made. Such of the findings excepted to as are at all material, are sufficiently considered and properly disposed of in the opinion of the General Term.
There is no force in the objections made to the admission of evidence. The receipts were properly received in connection with the evidence of payments. They were admitted as a part of George's testimony under the stipulation; and it was proper to show that receipts were given, as a part of the res gestæ. (Bank of Monroe v. Culver, 2 Hill 531.)
The finding of the judge that Corkins paid the balance in full then due and unpaid, is sustained by proof, accompanied by a receipt for the same to that effect. A mere computation that this is incorrect, without proof to establish its accuracy, is not sufficient to authorize the conclusion that the finding *Page 82 
was erroneous. While a new trial might, perhaps, have been granted by the General Term for a supposed error thus presented, it is not within the province of this court to interfere for any such reason. No exception was taken to the finding of fact, upon the trial, and no question raised on that subject, and it may properly be assumed that the evidence was sufficient to establish the correctness of such finding. Under no circumstances could the rights of the Savings Bank of Newburgh be affected by any such alleged error.
So far as the rights of the Savings bank are in controversy they had a right to rely upon the records. To all intents and purposes they were subsequent purchasers, in good faith, under the statute (1 R.S., 762, §§ 37, 38); and the assignments of the bond and mortgage not having been recorded, they were void as to such purchasers. (1 R.S., 756, § 1; 762, § 38.)
No other question arises which demands comment; and as the case was properly disposed of in the court below, the judgment must be affirmed, with costs.
All concur.
Judgment affirmed.